UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

a -- ~X
HARRIS,
ORDER

Plaintiff,

-against- : 17 Civ. 6312 (LMS)
COMMUNITY HOUSING MGMT,, et al,

Defendants.
ee em ee a ee ee ee ee ad ag x

IT IS HEREBY ORDERED that pro bono counsel Abigal Coster and defendants' counsel
Kenneth Saltzman shall provide to each other any and all deposition transcripts not previously
produced no later than April 1, 2020. Production may be by mail or delivery service, or by

electronic communication, including fax. It is not necessary to send copies to the Court at this

   

 

time.
Dated: March 18, 2020 ~
White Plains, New York f :
SO ORDERED _ |
a of ~ Nd
, ~
A oa [4 = i en
“Lisa Margaret Snith T \
United States Magistrate’ Judge
Southern District of, New * York
Copy sent by mail to:
Ronald Harris, Sr,

16 Locust Avenue, Apt. 3L
New Rochelle, NY 10801

Copy sent via ECF to:
Kenneth Saltzman, Esq.
Abigail Coster, Esq.

 
